—Judgment, Supreme Court, New York County (Bruce Allen, J.), rendered February 4, 1998, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree and criminal possession in the seventh degree, and sentencing him, as a second felony offender, to concurrent terms of 4V2 to 9 years and 1 year, respectively, unanimously affirmed.
By declining to join in his codefendant’s severance motion, defendant waived his present claim that the court’s ruling on the codefendant’s Sandoval application unduly restricted defendant’s ability to cross-examine the codefendant (People v McGee, 68 NY2d 328, 333-334). In any event, the limitations on cross-examination did not deprive defendant of a fair trial (see, People v Williams, 142 AD2d 310, lv denied 73 NY2d 1023). Concur—Rosenberger, J. P., Williams, Lerner, Andrias and Friedman, JJ.